Citation Nr: 1410705	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-28 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of prostate cancer.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had over 20 years of active service ending with his retirement in July 1978.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from November 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The November 2009 rating decision determined that new and material evidence had not been received to reopen claims for heart disability and sinus disability, and granted service connection for residuals of prostrate cancer and assigned a 40 percent disability rating.  The December 2009 rating decision denied entitlement to a TDIU.

In July 2013, the Board reopened claims for service connection for a heart disability and a sinus disability based on the receipt of new and material evidence.  The Board remanded these claims for service connection as well as a claim for an initial rating in excess of 40 percent for prostate cancer and entitlement to TDIU for additional development.  Subsequently, the RO granted entitlement to service connection for sinusitis, representing a complete grant of this claim.  Therefore, the claim for service connection for sinusitis is no longer in appellate status.

Review of the subsequently completed development reveals that the Appeals Management Center (AMC) substantially complied with the Board directives regarding service connection for a heart disability and an initial rating in excess of 40 percent for prostate cancer, and the Board will proceed with adjudication of these claims upon the merits.  In regard to entitlement to TDIU, VA has not substantially complied with the directives contained in the prior Board remand and, therefore, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a July 2013 statement, the Veteran reported that he had hypertension based on the exposure to herbicides.  The claim for service connection or hypertension was most recently denied by the RO in March 2011.  In the July 2013 statement, the Veteran appears to be seeking to reopen the claim for service connection for hypertension.  This issue, however, is not currently before the Board and is separate and distinct from the claim for service connection for a heart disability in appellate status.  Therefore, as the Veteran has raised the issue of reopening the claim for service connection for hypertension, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the issues herein decided have been accomplished.

2.  The Veteran has not had a heart disability capable of service connection, to include ischemic heart disease, at any point during the pendency of this appeal.

3.  The residual of the Veteran's prostate cancer is a voiding dysfunction requiring absorbent material that needs to be changed two to four times per day; there are no other residuals directly associated with the prostate cancer.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  

2.  The criteria for an initial rating in excess of 40 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Regarding the claim for an initial higher rating for the residuals of prostate cancer, this appeal stemmed from the initial grant of service connection.  Prior to the grant of service connection, the RO provided the Veteran an April 2009 notification letter that informed him of the information needed to establish service connection, as well as the evidence and information needed to establish an effective date and a disability rating under Dingess.  After the RO granted service connection, the Veteran appealed the rating assigned.  As the Veteran was previously notified of the evidence needed to substantiate a certain rating, the Board finds that VA met all notice requirements by this April 2009 letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to service connection for the claimed heart disability in February 2010.  This letter informed the Veteran of the information and evidence needed to substantiate the claim on direct and secondary bases, as well as the evidence and information needed to establish an effective date and a disability rating under Dingess.  This letter, by itself, satisfied VA's duty to notify in regard to this claim.  After this letter was issued, the RO readjudicated the claim in an April 2010 Statement of the Case and, therefore, cured the timing defect.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues of service connection for a heart disability and entitlement to an initial higher rating for residuals for prostate cancer has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records, including private medical reports and VA records, have been obtained and associated with the file.

In the remand below, the Board directs the AOJ to seek additional VA claims file records; specifically, to inquire as to whether there is a Vocational Rehabilitation folder, based on the Veteran's remark in his August 2013 application for TDIU benefits that he received "Voc Rehab" training.  Without the Veteran asserting that there are relevant records or comment in these additional records regarding a heart disability or prostate symptoms, the Board finds that it may proceed regarding these two claims without review of these possibly existent additional records without risk of prejudice to the Veteran.  

Pursuant to VA's continuing duty assist the Veteran in regard to his claims, the Board previously remanded the claims for additional development.  Specifically, the Board directed VA to obtain updated treatment records and VA examinations.  Review of the obtained VA examination that evaluated whether the Veteran has a heart disability and evaluated the residuals of prostate cancer reveal that they were based on a factually accurate record and were based on interview with the Veteran.  The Board finds that these examinations were adequate upon which to adjudicate the claim for service connection for a heart disability and for an initial higher rating for residuals of prostate cancer.  The Veteran has not maintained that either of these post-Board remand examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

As the Board finds that VA has complied with the duties to notify and assist as to these two claims, it will proceed to adjudicate the merits of these two issues.

II. Analysis:  Heart Disability

The Veteran asserts that he has a heart disability that is somehow attributable to service.  Specifically, the Veteran has asserted that he has a disability secondary to the service-connected PTSD and/or as due to presumed exposure to herbicide agents while serving in Vietnam.  The record shows that the Veteran served in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  In addition, certain diseases are presumed to be due to this presumed herbicide exposure.  Among these diseases is ischemic heart disease.  Note 3 at the end of 38 C.F.R. § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Prior to the July 2013 Board remand, the evidence included a March 1976 electrocardiograph in the service treatment records that showed a clinical impression of a history of heart problems.  The findings showed non-specific ST-T changes inferiorly, otherwise within normal limits.  A March 1978 electrocardiograph done in association with the Veteran's service retirement examination showed increased QRS voltage in the precordial leads suggestive of but not diagnostic of left ventricular enlargement.  However, a contemporaneous chest x-ray was normal and the examination report showed that the heart was clinically evaluated as normal.  Moreover, in his medical history, the Veteran expressly denied any heart trouble.  In a July 1978 statement, the Veteran provided that there had been no change in his medical condition since the March 1978 examination.  After examining the Veteran, the November 1978 VA examiner gave an impression of no cardiac pathology present at this time.  A contemporaneous chest x-ray was again normal.  

More recent records include a July 2008 chest x-ray that showed atherosclerotic changes and that x-ray as well as a February 2009 private treatment record showed a finding of cardiomegaly.  An October 2008 echocardiogram also showed an indication of enlarged heart.  The impression included abnormal diastolic function, mild aortic sclerosis without stenosis or insufficiency, mild mitral sclerosis without stenosis or prolapse with mild mitral insufficiency, left atrial enlargement, mild tricuspid and pulmonic insufficiency, and slightly elevated right ventricular peak systolic pressure.  A May 2010 private x-ray again showed no cardiopulmonary disease, but there were atherosclerotic changes.  The report from the March 2010 VA examination that found no objective findings of any heart condition and a contemporaneous echocardiogram was essentially normal for age.  

In the Veteran's June 2010 VA Form 9 (Substantive Appeal) he asserted that the May 2010 VA examination was "a farce.  It was malpractice."  The Veteran, however, did not provide any basis for this assertion.  

Pursuant to the Board remand, the Veteran underwent another VA examination.  The examiner indicated review of the claims file.  The examiner reported the Veteran's statements to include that he had never been "officially" diagnosed with a specific heart condition, but noted heart findings such as a mild leaky valve.  The examiner found that the Veteran did not have ischemic heart disease.  The examiner only found that the Veteran had mild left atrial enlargement secondary to chronic hypertension.  The examiner opined that this condition was not due to or aggravated beyond normal progression by PTSD.  Earlier in this report, however, the examiner marked that the Veteran did not have nor had he ever been diagnosed with a heart condition.

After this review of the evidence and the relevant law and regulations, the Board finds that service connection is not warranted as the Veteran does not currently have a heart disability.  Prior to the Board's remand, there was some evidence of irregular heart findings dated within the appellate period, but there was not a confirmed diagnosis.  Clinicians have diagnosed the Veteran as having hypertension for which he takes medication, but this is not part of the issue in appellate status (as discussed in the Introduction).  In the recently obtained September 2013 VA examination, an examiner again found that there was not a heart condition.  Although the examiner found "mild atrial enlargement," this is an irregular finding and not a diagnosis, as clarified by the examiner's remarks which reveal that it is part of the Veteran's hypertension.  Thus, the preponderance of the medical evidence weighs against a finding that the Veteran has had a heart disability at any time under appellate status.  

Although, based on his Vietnam service, presumptive service connection would be warranted based on a diagnosis of ischemic heart disease, the Veteran has not been diagnosed with this disability and hypertension is specifically noted by the relevant regulation as not being ischemic heart disease.  See 38 C.F.R. §§ 3.307, 3.309.  Further, as there is no diagnosed disability, service connection cannot be established on a secondary basis.  See 38 C.F.R. § 3.310.

The Board has also considered the Veteran's lay testimony but he has specifically indicated that he has not been diagnosed as having a specific heart disability.  Further, to the extent he asserts that he has a heart disability due to service, he has not been shown to posses the medical training or expertise to provide such a diagnosis himself, as it requires complex medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 



As the preponderance of the competent evidence weighs against a finding that the Veteran has had a heart disability at any time under appellate review, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of a proof of present disability there can be no claim."); see also McClain v. Nicholson.

As the preponderance of the evidence weighs against the claim of entitlement to service connection or a heart disability, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

III.  Analysis:  Initial Higher Rating for Residuals of Prostate Cancer

The Veteran filed for residuals of prostate cancer in January 2009, noting that he had been treated for prostate cancer in the past twelve months.  The Veteran granted service connection for residuals of prostate cancer, assigning an effective date in December 2008 and a 40 percent rating.  The RO also granted entitlement to service connection for erectile dysfunction and Special Monthly Compensation (SMC) for the loss of use of a creative organ, also effective from December 2008. 

Private treatment records dated prior to the date of service connection document treatment for the underlying cancer and related symptoms, beginning in 2007.  The Veteran contends that he should have been assigned a higher initial rating.  Other than asserting that the rating should be higher, the Veteran reported that he was impotent.  As noted, he has already been in receipt of SMC on this basis throughout the period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern].  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated under Diagnostic Codes 7527-7528, located in 38 C.F.R. § 4.115b.  Diagnostic Code 7528 provides that a 100 percent rating will be assigned or malignant neoplasms of the genitourinary system and shall continue with a mandatory VA examination at the expiration of six months.  Residuals are to rated as voiding dysfunction or renal dysfunction, whichever is pre-dominant.  Diagnostic Code 7527 provides that postoperative residuals of prostate gland injuries are to be rated as voiding dysfunction or urinary tract infection, whichever is pre-dominant.  38 C.F.R. § 4.115(b); see also 38 C.F.R. § 4.115a.

The rating criteria for renal dysfunction, voiding dysfunction , urinary frequency, obstructed voiding, and urinary tract infection are provided in 38 C.F.R. § 4.115a.  Here, the medical evidence indicates that the predominant symptom is voiding dysfunction.  The evidence does not indicate that there are other symptoms such as renal dysfunction, nor has the Veteran asserted such additional symptoms.  Although there is also indication of urinary frequency, the highest rating based on urinary frequency is 40 percent, which is the rating currently assigned.  To obtain a higher rating, there must be a different pre-dominant symptom.  

Regarding voiding dysfunction, a 40 percent rating is assigned when the disability requires the wearing of absorbent material which must be changed two to four times per day.  A 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  

In a March 2009 private treatment record, a clinician noted that the Veteran had a history of prostate cancer and that his dysuria symptoms had "settled down."  

The Veteran underwent a VA examination in September 2009 that evaluated the severity of this disability.  The examiner noted that the cancer was diagnosed in 2007 and treated with 42 external beam radiation treatments, completing in January 2008.  The Veteran denied a history of renal dysfunction.  The Veteran voided up to a couple of times an hour during the day but reported that it could be every two or three hours.  The Veteran got up two or three times at night to urinate.  The Veteran denied urinary incontinence.  The Veteran did report erectile dysfunction.  

Pursuant to the Board remand, the Veteran underwent an additional VA examination in August 2013.  The examiner noted that the Veteran's cancer was in remission, having completed treatment in 2008.  The Veteran had related voiding dysfunction with urine leakage that required absorbent material that must be changed two to four times per day.  The dysfunction did not require the use of an appliance, did not increase urinary frequency, and the Veteran did not have signs or symptoms of obstructed voiding.  There was no history of urinary tract or kidney infection.  The Veteran did have erectile dysfunction related to the service-connected disability.  The examiner marked that there were no other residual conditions and complications due to the prostate cancer or treatment of the prostate cancer, and the Veteran did not have related painful or unstable scars.  The prostate cancer did not impact the Veteran's ability to work.

After review of the evidence of record as it applies to the relevant law and regulations, the Board finds that a rating in excess of 40 percent is not warranted.  Throughout the appeal period, the Veteran's prostate cancer has not been active, with the active treatment for the disability ceasing more than six months prior to service connection.  Therefore, it is proper that the disability has always been rated on the basis of residual dysfunction.

The Veteran's statements and the medical evidence indicates that the predominant symptom is voiding dysfunction.  Under the Rating Schedule, only one rating is assigned based on the predominant disability.  The higher rating of 60 percent based on voiding dysfunction would require the use of an appliance or disability that required him to change the absorbent material more than four times a day.  Neither the medical evidence or the Veteran's lay statements indicate that the Veteran uses an appliance or that he needs to change the absorbent material more than four times a day. Therefore, the Board denies a schedular rating in excess of 40 percent.  At no time did the disability more nearly approximate the next higher rating, and thus staged ratings are also not warranted.  As discussed above, the Veteran does not have another pre-dominant disability, such as renal dysfunction, that would allow for consideration of higher ratings based on other symtpoms.

Although the Veteran has asserted that the disability also involves erectile dysfunction, the Veteran has been compensated for this additional disability throughout the appellate period (that is, the effective date of service connection) by the providing of SMC under 38 C.F.R. § 3.350(a).  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability. In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria. Specifically, the rating criteria addresses the Veteran's complaints of voiding dysfunction, including urine leakage and frequency.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. 

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   Further, the issue of entitlement to TDIU based on the Veteran's service-connected disabilities is addressed in the below remand.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher disability rating during the applicable time period.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

ORDER

Service connection for a heart disability is denied.

An initial rating in excess of 40 percent for residuals of prostate cancer is denied.


REMAND

In the July 2013 remand, the Board directed, in relevant part, that the AOJ obtain a VA medical opinion regarding whether the Veteran's service-connected disabilities cause unemployability.  Pursuant to seeking a competent medical opinion that considered whether, in the aggregate, all of the Veteran's service-connected disabilities caused the Veteran's to be unemployable, the Board directed that the AOJ obtain an opinion from an examiner regarding whether service-connected disabilities prevent the Veteran from securing and following substantially gainful employment, without regard to any nonservice-connected disabilities.

In the subsequently obtained August 2013 VA examination report, the examiner opined that it was less likely than not that the Veteran's service-connected or non-service-connected physical conditions prevent him from gaining or maintaining most types of employment.  It does not appear that the examiner was aware of what disabilities were service-connected and which disabilities were not, and did not evaluate or indicate consideration of the Veteran's psychiatric or orthopedic disabilities in preferring the opinion.  In this regard, the examiner did not mark that there was musculoskeletal history; service connection is in effect, however, for degenerative disc disease of the cervical spine arthritis and impingement syndrome of the left shoulder and degenerative joint disease of the acromioclavicular joint and impingement syndrome of the right shoulder.

Further, although the examiner marked that the Veteran had PTSD, the examiner did not further discuss the effect of psychiatric symptoms on the Veteran's employability.  Although the Veteran also underwent an October 2013 psychiatric examination, and the examiner makes finding relevant to the Veteran's employability, the examiner did not directly address the employability question (posed in terms of "whether it was as least as likely as not").

After review and consideration of the examination reports, the Board finds that they do not substantially comply with the Board's directive as they pertain to the issue of TDIU.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  That is, the Board directed that the Veteran be provided a VA examination in which an examiner considered all of the service-connected disabilities and then provided an opinion as to whether they prevent substantially gainful employment.  The August 2013 opinion, however, only directly addresses the effect of physical disabilities and does not consider the Veteran's service-connected orthopedic disabilities.  Further, this opinion does not consider the Veteran's service-connected psychiatric disability and the subsequently obtained psychiatric VA examination does not rectify this error; service-connection is currently in effect for PTSD, rated as 50 percent disabling.  Therefore, the Board finds there was not substantial compliance with the prior Board directives regarding obtaining a TDIU opinion.  Upon remand, the RO should obtain another TDIU opinion, to be competed by a different examiner if possible.  

In addition, upon the previous Board remand, the AMC obtained VA treatment records dated through June 26, 2013.  Upon remand, the AMC should again obtain updated VA treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, in completing his recent form for TDIU benefits received in August 2013, the Veteran indicated that he was currently undergoing Vocational Rehabilitation.  Upon remand, the AOJ should seek any existent Vocational Rehabilitation folders and associate them with the claims file for subsequent review by the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate all VA treatment records from June 26, 2013 to present with the record.  

2.  Seek any existent Vocational Rehabilitation folders and associate them with the claims file for subsequent review by the Board.

3.  After the development directed in paragraphs (1) and (2) is complete, the Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities, and their impact on his ability to obtain and retain substantially gainful employment.  If possible, this examination should be provided by an examiner different than the examiner who provided the August 2013 VA examination and opinion.   It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, in the aggregate, preclude the Veteran from securing and following substantially gainful employment, without regard to any nonservice-connected disorders.

The examiner should note that service connection is currently in effect for hearing loss, tinnitus, sinusitis, residuals of prostate cancer with erectile function, cervical spine, left shoulder, right shoulder, and PTSD disabilities.

A complete rationale should be provided for all opinions.

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue remaining on appeal should be readjudicated based on the entirety of the evidence.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


